Citation Nr: 0942588	
Decision Date: 11/09/09    Archive Date: 11/17/09

DOCKET NO.  07-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1978 to June 2000.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2006 rating decision by 
the Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO) that denied the benefit sought on appeal 
because the evidence submitted was not new and material.  

The issue of entitlement to service connection for a low back 
disorder on the merits is addressed in the REMAND portion of 
the decision below.


FINDINGS OF FACT

1.  An unappealed October 2002 rating decision denied service 
connection for a low back disorder.  

2.  The evidence received since the October 2002 rating 
decision relates to the unestablished fact necessary to 
substantiate the claim of service connection for a low back 
disorder and raises a reasonable possibility of 
substantiating that claim.  


CONCLUSIONS OF LAW

1.  The October 2002 rating decision, which denied service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2009).  

2.  Evidence received since the October 2002 rating decision 
is new and material, and the claim of service connection for 
a low back disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2009).  In this case, however, given the favorable outcome 
noted below, with respect to the claim to be reopened, no 
conceivable prejudice to the Veteran could result from this 
adjudication.  See Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).  

When the Veteran's claim for service connection for a low 
back disorder was originally considered and denied in October 
2002, the RO found that the condition neither occurred in nor 
was related to service.  The Veteran did not appeal.  As 
such, the October 2002 decision represents a final decision.  
38 U.S.C.A. § 7105.

The Veteran subsequently requested that his claim for 
connection for a low back disorder be reopened in July 2006.  
As a general rule, a claim shall be reopened and reviewed 
only if new and material evidence is presented or secured 
with respect to a claim that is final.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  When a claimant seeks to reopen a final 
decision, the first inquiry is whether the evidence presented 
or secured after the last disallowance is "new and 
material."  Under 38 C.F.R. § 3.156(a), new evidence means 
evidence not previously submitted to agency decision makers.  
Material evidence means evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.  

The evidence associated with the claims file subsequent to 
the October 2002 rating decision consists of two opinions 
from private physicians, P.H., DC and Dr. T.J.L., and a March 
2004 VA examination.  The March 2004 VA examination showed a 
diagnosis of chronic lower back strain with chronic 
intermittent pain.  Statements by the two private physicians 
link the Veteran's current low back disorder to his active 
service.  

The Board finds that this evidence is new and material, 
because it was not previously of record and it relates to 
unestablished facts necessary to resolve the claim, 
specifically that the Veteran's current low back disorder is 
related to his service.  Therefore, the Board finds that new 
and material evidence has been submitted to reopen the 
previously denied claim.  

Having found that new and material evidence has been 
submitted to reopen the previously denied claim, the Board 
finds that to this extent, the Veteran's appeal may be 
granted.  However, as will be explained in greater detail 
below, the Board believes that additional development is 
necessary prior to a final adjudication of the Veteran's 
claim on the merits and must be returned to the RO for 
completion of that additional development.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for a low back disorder is reopened, 
and to this extent only, the appeal is granted.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board is of the opinion that there is additional 
evidentiary development that needs to be done.  

The Board finds that the medical evidence of record does not 
adequately permit appellate review of the appeal at this 
time.  This is particularly true as it pertains to the 
question of whether the Veteran's low back disorder is 
related to his service.  

In March 2004, the Veteran underwent a VA examination 
regarding his low back disorder.  The examiner diagnosed the 
Veteran with chronic lower back strain with chronic 
intermittent pain that causes mild functional impairment.  In 
the course of diagnosing the Veteran, the examiner did not 
appear to review the service treatment records (STRs), most 
notably the March 2000 retirement examination wherein the 
Veteran reported recurrent back pain/back injury off and on 
for 9 years from work load as light infantry.  Additionally, 
the examiner did not opine as to whether the Veteran's low 
back disorder was related to his active service.  Once VA 
provides an examination, it must be adequate or VA must 
notify the Veteran why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An 
examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 
21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)).  An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007).  Under these circumstances, the Board is of the 
opinion that the Veteran should be afforded a new VA 
examination to address the etiology of his low back disorder, 
including whether any disorder is related to his service.  
The record also reflects that private treatment records from 
P.H., DC and Dr. T.J.L. are not associated with the claims 
file and are clearly relevant to the Veteran's claim. 
Consequently the Board finds that the Veteran should be 
contacted and asked to identify all post-service treatment 
for his back, and complete authorizations for the release of 
medical records, including those from P.H., DC and Dr. 
T.J.L., to permit VA to obtain those medical records.  

Additionally, at the June 2009 Travel Board hearing, the 
Veteran indicated that he had most recently been treated for 
his back by VA in Lawton, Oklahoma in December 2008.  VA 
treatment records have not been associated with the claims 
file.  As VA medical records are constructively of record and 
must be obtained, the RO should obtain all VA treatment 
records for the Veteran.  See 38 C.F.R. § 3.159; Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is of the Board's 
opinion that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the Veteran 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and ask him to identify any post-service 
treatment for his back and request that he 
complete and return authorizations for 
release of medical records to permit the 
VA to obtain those records.  He should be 
specifically asked to complete 
authorization for release of medical 
records for treatment he received from 
P.H., DC and Dr. T.J.L.  The RO/AMC should 
then obtain and associate with the claims 
file any treatment records identified by 
the Veteran (excluding those already in 
the claims folder), but should include any 
VA treatment records dated following 
separation from service.  

2.  After the development requested above 
has been completed, the Veteran should be 
afforded an examination to determine the 
nature and etiology of his low back 
disorder.  The examiner is requested to 
review all pertinent records associated 
with the claims file, particularly service 
treatment records, and following this 
review and the examination, offer comments 
and an opinion as to the most likely 
etiology of any currently diagnosed low 
back disorder and whether any such 
disorder is related to service.  

The examiner is specifically requested to 
offer an opinion as to whether any 
currently diagnosed low back disorder is 
causally or etiologically related to the 
complaint of back pain on the March 2000 
retirement examination.  The examiner is 
also requested to explain the rationale 
for any disagreement with the medical 
opinion evidence from P.H., DC (in July 
2006) and from Dr. T.J.L. (in September 
2006) the Veteran has submitted in support 
of his claim.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  

Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to the 
examiner for review in connection with the 
examination.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The purpose of the REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.  



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


